JOSEPH, C. J.,
dissenting.
One remarkable result of the majority opinion is that a party (Glenn) against whom a default judgment was taken in a foreclosure action and who did not appeal and who has redeemed the property from execution wins a partial victory by being relieved from part of the joint judgment. Note, especially, that the foreclosure is not set aside; the only thing directly affected is the amount of the lien. I would be the last one to have any very firm idea of what the indirect effects of this decision will be — but one of them very likely will be to create more litigation, including actions by Glenn that in the usual scheme of things he should not be entitled to bring.
The majority’s authority is ORS 19.130, quoted at 60 Or App at 710. In this instance, too, I am by no means sure what the statute really means, but I am reasonably certain that it was not intended to provide a means to benefit a non-appealing party such as Glenn. Be that as it may, by the very words of the statute this court has no authority to grant him relief, because he is “a co-defendant of the appellant against whom a several judgment might have been given in the court below * * (Emphasis supplied.) To see how obvious the truth of that is, just imagine that Glenn’s appearing co-defendants had settled *721with Minter-Wilson for less than the amount of the debt. Could not “a several judgment * * * have been given in the court below” against Glenn on the lien? Of course it could have. I do not believe that we should apply the statute to benefit a named defendant who did not choose to join in the litigation process but who testified at the trial and did not file a notice of appeal.
I therefore dissent. Given my interpretation of ORS 19.130, the dissent of Warden, J., is all the more obviously correct. The case is utterly moot, and I join in that dissent.